Citation Nr: 0432299	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Eligibility for reinstatement of VA nonservice-connected 
death pension benefits as the unmarried widow of a veteran.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He died in March 1975, and the appellant is 
seeking reinstatement of VA nonservice-connected death 
pension benefits as his unmarried widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which denied the 
appellant's claim of entitlement to death pension.

In February 2003, the appellant appeared at the RO and 
testified in a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
in this proceeding.  A transcript of that hearing has been 
associated with the claims file.  

In July 2003, the Board remanded the case to the RO for 
additional evidentiary development.  At that time, the issue 
on appeal was characterized simply as entitlement to 
nonservice-connected death pension benefits; however, the 
issue has been rephrased, as shown on the first page, to more 
accurately describe the circumstances of this appeal.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1973.

2.  The appellant's marriage to the veteran was terminated by 
his death in March 1975.

3.  The appellant remarried in June 1992; that remarriage was 
terminated by divorce in July 2001.  


CONCLUSION OF LAW

There is no legal basis to reinstate the appellant's VA 
nonservice-connected death pension benefits as the unmarried 
widow of a veteran.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§ 3.55 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Prior to the RO's 
determination of the appellant's claim, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  In such cases, the 
Court has held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute).

The Board acknowledges that it remanded this case to the RO 
in July 2003, in large part to ensure that all VCAA 
notification and development requirements were satisfied.  
Such action regrettably prolonged the disposition of this 
appeal, as will become evident herein below.  In a letter 
issued to the appellant in April 2004, the RO informed her 
about the VCAA in regard to her death pension claim.  In 
response, she submitted additional evidence requested by the 
RO.  In any case, in a supplemental statement of the case 
issued to her in August 2004, the RO continued to deny her 
claim, but the reason for its denial was different than that 
given in its original determination in June 2002 (i.e., 
excessive annual income, at that time).  There is an 
underlying statutory bar to the reinstatement of the 
appellant's death pension, as will be more fully explained in 
this decision.  

In any case, it is not prejudicial to the appellant if the 
Board proceeds to issue a decision on the claim at this time, 
see Bernard v. Brown, 4 Vet. App. 384 (1993).  All obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

II.  Merits of Claim for Death Pension

A.  Factual Background

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in July 1973, and the 
veteran died in March 1975.  At the time of his death, the 
veteran was married to the appellant.  The appellant claimed 
and was eventually awarded death pension benefits in May 
1983.  The pension was suspended effective in January 1985, 
after the appellant furnished notice of employment income 
during 1984, and an overpayment of pension benefits was 
generated in the account.  In April 1991, the appellant 
reapplied for pension benefits, and the RO awarded death 
pension in May 1991.  The pension was terminated effective in 
May 1991, after the appellant furnished evidence of earned 
income that exceeded the maximum annual limit set by law.  An 
overpayment of pension benefits was created in the account, 
which she was required to repay.  

In February 2002, the appellant reapplied for nonservice-
connected death pension benefits.  In June 2002, the 
appellant filed a completed VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child.  She 
indicated on that form that since the death of the veteran, 
she had remarried in June 1992, and that such remarriage was 
terminated by divorce in March 2001.  At a Board hearing in 
February 2003, the appellant reiterated that she remarried 
after the veteran's death but that her husband had since 
divorced her.  The RO subsequently received documentation 
from the appellant showing that the 311th District Court in 
Texas issued a final decree of divorce in July 2001, based on 
a petition filed by the appellant's husband.  

B.  Legal Criteria

The law regarding the eligibility for benefits of a surviving 
spouse of a veteran who remarries after the veteran's death 
and whose remarriage later terminates has changed several 
times in recent years.  Prior to November 1, 1990, the 
provisions of 38 U.S.C.A. § 103(d) allowed for reinstatement 
of death benefits to surviving spouses, whose benefits had 
been terminated because of remarriage, upon termination of 
the disqualifying marriage by death, divorce, annulment, or 
if the remarriage was declared void.  See generally Fournier 
v. Brown, 4 Vet. App. 550 (1993).  However, this statutory 
provision was amended by the Omnibus Budget Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8004(a), November 5, 
1990, 104 Stat. 1388-343, to create a permanent bar to 
reinstatement of death benefits for those surviving spouses 
whose disqualifying marriage had been terminated by divorce 
or death and whose claim for reinstatement of death benefits 
was not filed before November 1, 1990.  This statutory bar 
was later amended to allow reinstatement of death benefits 
for those surviving spouses whose disqualifying remarriages 
were terminated by a divorce proceeding that was commenced 
prior to November 1, 1990.  Pub. L. 102-568, § 103, October 
29, 1992, 106 Stat. 4322.  These provisions are implemented 
in 38 C.F.R. § 3.55(a)(2).

Subsequently, provisions were added to 38 C.F.R. § 3.55, and 
in pertinent part state the following:  On or after October 
1, 1998, remarriage of a surviving spouse terminated by 
death, divorce, or annulment, will not bar the furnishing of 
dependency and indemnity compensation (DIC), unless the 
Secretary determines that the divorce or annulment was 
secured through fraud or collusion... On or after December 1, 
1999, remarriage of a surviving spouse terminated by death, 
divorce, or annulment, will not bar the furnishing of 
benefits relating to medical care for survivors and 
dependents, educational assistance or housing loans, unless 
the Secretary determines that the divorce or annulment was 
secured through fraud or collusion.  See 38 C.F.R. 
§ 3.55(a)(3), (4) (2004).    

In short, as it applies to the present case, the current law 
states that a deceased veteran's widow who loses eligibility 
for VA nonservice-connected death pension benefits upon 
remarriage may not be found eligible for death pension again 
should she later divorce.  (Eligibility for DIC, however, is 
restored by divorce, but that benefit may only be awarded 
when the death of the veteran was service-connected.)  The 
only exception is where the divorce resulted from proceedings 
commenced before November 1, 1990.

C.  Analysis

The appellant claims that she should be entitled to 
restoration of her VA nonservice-connected death benefits.  
Applying VA law to the facts of the present case, the Board 
concludes that the appellant's remarriage in June 1992, which 
was subsequently terminated by legal proceedings commenced at 
some point thereafter and finalized in July 2001, is a bar to 
her reinstatement of VA death pension.  

The record clearly shows that the appellant was remarried 
after November 1, 1990, the date set by law by which divorce 
proceedings involving a disqualifying marriage must have 
commenced in order for an unmarried widow of a veteran to be 
eligible for reinstatement of death pension.  38 C.F.R. 
§ 3.55.  While the appellant was eligible for and in fact had 
received death benefits prior to her remarriage in June 1992, 
her remarriage after November 1, 1990 forever bars her from 
receiving death pension benefits as the surviving spouse of 
the veteran under current law.  38 U.S.C.A. § 103(d); 38 
C.F.R. § 3.55.  Congress has provided no exceptions to the 
controlling legal criteria, and the Board has no authority to 
disregard the statutory limitation on the reinstatement of 
death pension benefits following the termination of 
remarriage.  See 38 U.S.C.A. § 7104 (West 2002).  

It is further noted that while 38 C.F.R. § 3.55(a)(3) and 38 
C.F.R. § 3.55(a)(4) provide for reinstatement of DIC, medical 
care, educational assistance, and housing loan benefits for 
surviving spouses following the dissolution of a remarriage, 
reinstatement of death pension benefits is not included.  
Thus, the particular benefit the appellant seeks cannot be 
granted under either 38 C.F.R. § 3.55(a)(3) or 3.55(a)(4).

In sum, because the appellant sought death pension benefits 
in particular, and the legal proceedings for her divorce from 
her husband upon remarriage after the veteran's death 
commenced after November 1, 1990, she cannot now be 
recognized as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits.  38 C.F.R. § 
3.55(a)(2) (2004).  Where the law and not the evidence is 
dispositive, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Moreover, the benefit of the doubt 
doctrine is inapplicable because the issue on appeal involves 
the appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  For the foregoing reasons, the 
claim must be denied.




ORDER

Eligibility for reinstatement of VA nonservice-connected 
death pension benefits as the unmarried widow of a veteran is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



